IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MARK A. NIXON,                               : No. 21 WM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 ORLANDO HARPER, ET AL,                       :
 COMMONWEALTH OF PA,                          :
                                              :
                     Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2019, the Application for Leave to File Original

Process and the Petition for Writ of Habeas Corpus are DISMISSED.                  See

Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010) (explaining that a pro se filing

presented by an appellant represented by counsel is a “legal nullity”). The Prothonotary

is DIRECTED to forward the filings to counsel of record.